Citation Nr: 1132431	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-37 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Withdrawal of appeal on the issue of entitlement to service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss, and if so whether service connection should be granted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus, and if so whether service connection should be granted.

4.  Whether the Veteran is competent to handle funds disbursed to him by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977 and from September 1990 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that continued a finding of incompetency.  Also on appeal is a May 2009 RO rating decision that denied the Veteran's request to reopen previously-denied claims of entitlement to service connection for diabetes mellitus, hearing loss and tinnitus. 

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the VA Central Office in Washington, D.C. in June 2011; a transcript of that hearing is of record.  During the Board hearing the Veteran submitted documents with a waiver of initial RO jurisdiction, and the Board has accepted this additional evidence for inclusion into the record on appeal and may consider it in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).





FINDINGS OF FACT

1.  On June 8, 2011, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he was requesting to withdraw his appeal on the issue of entitlement to service connection for diabetes mellitus.

2.  Service connection for hearing loss and tinnitus was denied in a rating decision in September 2000, and service connection for tinnitus was denied in a rating decision in January 2002; the Veteran did not appeal either decision.

3.  Evidence received since September 2000 and January 2002 includes evidence that relates to an unestablished fact necessary to substantiate the claims and is not cumulative or redundant of evidence already of record.

4.  Hearing loss and tinnitus are as likely as not etiologically related to acoustic trauma during active service.

5.  The competent and probative evidence has established that due to his service-connected posttraumatic stress disorder and nonservice-connected personality disorder, memory loss, and substance abuse issues the Veteran lacks the mental capacity to manage his own affairs, including disbursement of funds.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal by the appellant of the appeal for service connection for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence has been presented to reopen claims of entitlement to service connection for tinnitus and bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  With resolution of the doubt in favor of the Veteran, bilateral hearing loss and tinnitus were incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

4.  The Veteran is not competent to handle the disbursement of VA funds.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.353(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Such a request for withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 8, 2011, the Veteran appeared personally before the undersigned Acting Veterans Law Judge and affirmed on the record that he wanted to withdraw his claim for service connection for diabetes mellitus.  This withdrawal of appeal is documented in the hearing transcript.  

Based on the Veteran's withdrawal of this issue, the Board does not have jurisdiction to review the appeal.  The appeal on the issue of service connection for diabetes mellitus is accordingly dismissed.

Veterans Claims Assistance Act of 2000

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claims for service connection, to include new and material evidence.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2010) in regard to those issues.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), the United States Court of Appeals for Veterans Claims (Court) explicitly held that these notice and assistance provisions do not apply to competency determinations.  Consequently, the Board is not required to address the RO's efforts to comply with those provisions with respect to that issue.

New and Material Evidence

Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran submitted an initial claim of service connection for hearing loss in August 1995, asserting hearing loss in service and since service.  The RO issued a rating decision in March 1996 denying service connection for hearing loss because there was no evidence of record showing the Veteran had a recognized hearing loss.  See 38 C.F.R. § 3.385 (2010) (Defining what constitutes a hearing loss "disability" for VA purposes).  The rating decision acknowledged that the claims file did not include treatment records relating to the Veteran's most recent tour of active duty (September 1990 to March 1991).  The Veteran did not appeal. 

The Veteran submitted another claim for service connection for hearing loss in January 1998.  The RO issued a rating decision in February 1998 denying reopening of the claim based on a determination that new and material evidence had not been received; the Veteran did not appeal.

The Veteran submitted yet another claim for service connection for hearing loss in June 1999.  The RO issued a rating decision in September 2000 denying reopening of the claim based on a determination that new and material evidence had not been received.  The Veteran appealed, but in June 2002 he withdrew the issue from appeal before it was adjudicated by the Board.

On review, the September 2000 rating decision is final in regard to service connection for hearing loss.  See 38 C.F.R. § 20.302.

The RO issued a rating decision in January 2002 that denied service connection for tinnitus.  The Veteran did not appeal.  The January 2002 rating decision is accordingly final in regard to service connection for tinnitus.  See 38 C.F.R. § 20.302.

In essence, the RO denied service connection on the merits for claimed hearing loss and claimed tinnitus because the evidence of record did not show those disorders to have been incurred in or due to active service.

Evidence of record in September 2000 (hearing loss) and January 2002 (tinnitus) consisted in relevant part of service treatment records from the Veteran's first period of active service.  Post-service treatment records and examination reports were of record but were silent in regard to hearing loss or tinnitus.

Evidence received since September 2000 (hearing loss) and January 2002 (tinnitus) includes VA psychiatric outpatient notes that show occasional complaints of "ringing in the ears" but are silent in regard to a complaint of hearing loss.  New evidence also includes the Veteran's account of having been assigned to an artillery unit and thus having exposure to acoustic trauma in the form of howitzers firing.

As noted above, service treatment records from the second enlistment are not available.  The Veteran is competent to report about factual matters about which he had firsthand knowledge, including experiencing pain during service, reporting to sick call, and undergoing treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board accordingly finds the Veteran has presented new and material evidence to warrant reopening his claims for service connection for hearing loss and tinnitus.

His appeal is granted to that extent.



Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

Service treatment records from the Veteran's first period of service show the Veteran was treated at the clinic in April 1975 for a bug in his left ear, but his hearing was normal on separation.  As stated above, there are no service treatment records available in the claims file regarding the second period of active service.

Post-service treatment records show intermittent references to tinnitus but no mention of complaint of hearing loss until April 2009, in which he complained of hearing loss that he asserted was related to noise trauma in service.  The examiner indicated the Veteran would be referred to the audiology clinic for evaluation.

The Veteran had a VA audiological examination in April 2009, performed by an audiologist who reviewed the claims file.  The Veteran reported having served in an artillery unit where he was exposed to noise from artillery fire, small arms and heavy equipment.  After service, he worked as a truck driver without hearing protection.  He also reported bilateral tinnitus since 1991, intermittent but not constant.  Audiometric testing revealed puretone values within the criteria for hearing loss disability under 38 C.F.R. § 3.385 cited above.  The audiologist diagnosed mild bilateral sensorineural hearing loss.  

In regard to etiology, the audiologist stated an opinion could not be provided without resorting to speculation.  The Veteran's separation examination in March 1977 showed normal hearing bilaterally but no hearing tests were available for the period 1990-1991; the Veteran's military occupational specialty (MOS) certainly put him at risk for noise-induced hearing loss but there are no tests supporting or refuting the presence of hearing loss at the time of the second separation from service.    

The Veteran testified before the Board in June 2011 that he had served in an artillery unit in Vietnam.  After discharge from active service, he continued to serve in the Reserve Component, during which service he used noisy generators and decontamination sprayers.  During Operation Desert Storm he continued to be exposed to loud equipment, as well as noise from Scud missile attacks, airstrikes and low-flying aircraft.  The Veteran noticed hearing loss and tinnitus soon after returning to the Continental United States (CONUS) after the war, and symptoms had been continuous ever since.  

On review of the evidence above, the Board finds that acoustic trauma during service is shown.  Competent medical evidence in the form of the VA audiological examination indicates it is at least as likely as not that the Veteran's current hearing loss and tinnitus are consistent with such acoustic trauma.  Accordingly, with resolution of the doubt in favor of the Veteran, the criteria for service connection are met.

Competency

Legal Principles

Under the law, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his or her own affairs, including the capacity to manage disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2010). 

Rating agencies have sole authority to make official determinations of competency and incompetency for purposes of: insurance, and, disbursement of benefits. Such determinations are final and binding on field stations for these purposes.  38 C.F.R. § 3.353(b)(1).

Where the beneficiary is rated incompetent, the Veterans Service Center Manager will develop information as to the beneficiary's social, economic and industrial adjustment; appoint (or recommend appointment of) a fiduciary to select a method of disbursing payment, or in the case of a married beneficiary, appoint the beneficiary's spouse to receive payments; and authorize disbursement of the benefit.  38 C.F.R. § 3.353(b)(2).

If in the course of fulfilling responsibilities the Veterans Service Center Manager develops evidence indicating that the beneficiary may be capable of administering funds payable without limitation, he or she will refer that evidence to the rating agency with a statement as to his or her findings.  The rating agency will consider this evidence, together with all other evidence of record, to determine whether its prior determination of incompetency should remain in effect.  Reexamination may be requested as provided in 38 C.F.R. § 3.327(a) if necessary to properly evaluate the beneficiary's mental capacity to contract or manage his or her own affairs.  38 C.F.R. § 3.353(b)(3).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Considerations of medical opinions will be in accordance with the principles in paragraph (a) of this section.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).

Analysis

The Veteran is currently rated as 50 percent disabled as a result of his service-connected posttraumatic stress disorder; he also has nonservice-connected memory loss, rated as 0 percent disabling for nonservice-connected pension purposes.  During the appeal, there is evidence the Veteran has been diagnosed with a personality disorder and substance abuse.

Historically, a VA mental health clinic note in September 2003 shows the Veteran asked his attending VA psychiatrist to write a letter declaring him incompetent to handle his finances, although the Veteran wanted to retain competence for medical decisions.  He stated he needed help from his wife regarding financial decisions such as budgeting and writing checks; he had discussed it with his wife and they had both agreed to pursue financial incompetence for VA purposes.  

In August 2008, the RO received a letter jointly signed by the Veteran's VA psychiatrist, VA psychologist and VA social worker attesting the Veteran to be incompetent to manage his VA compensation due to posttraumatic stress disorder symptoms and substance abuse.  The RO thereupon issued a rating decision in September 2003 proposing incompetence.  The Veteran attempted to file a Notice of Disagreement (NOD) in regard to that decision, but the RO informed the Veteran it was not possible to appeal a proposal.

In due course, the RO issued a rating decision in January 2004 that found the Veteran incompetent; the Veteran was notified of the decision but did not appeal.

In July 2005 the Veteran contacted the VA mental health clinic to request preparation of a letter declaring him competent to manage his funds.  Clinical notes state the Veteran's attending medical personnel were hesitant to declare him competent.  There was also the issue of somebody reportedly stealing from the bank account the Veteran's wife had established as the Veteran's designated payee, and the RO was accordingly pursuing the possibility of having a bank assume fiduciary responsibility on the Veteran's behalf.

The Veteran's VA psychiatrist spoke to the Veteran's wife in August 2005 regarding the Veteran's competency.  The Veteran's wife emphatically denied she favored restoring competency to the Veteran.  She asserted that when the Veteran was able to access the bank accounts, he would drain the money quickly; the Veteran had a history of drugs and gambling that caused her concern about what he was doing with the money when he was able to obtain it.  She stated she would ask VA to appoint another fiduciary if she continued to have trouble with this.  The VA psychiatrist noted that he would not be able to recommend restoration of competency if the Veteran's wife continued to voice strong opposition. 

Subsequently in August 2005 the Veteran's VA psychiatrist noted that the Veteran denied taking money from the account and also stated his wife was misspending money from the account.  The examiner stated that due to gross differences in presentation, there was no reasonable way to make a current assessment of competency unless the Veteran and his wife could come to an agreement about the basic facts.  

The Veteran called his attending VA psychiatrist in October 2005 to once again request a letter recommending restoration of competency.  The psychiatrist declined to write such a letter, citing the inconsistent reports from the Veteran on one hand and his wife on the other hand regarding reasonable judgment in how to use income or savings.   

A September 2006 decision by the Social Security Administration (SSA) granted disability benefits due to posttraumatic stress disorder, hypertensive vascular disease and chronic eczema.  There is no indication that the Veteran's SSA benefits were to be paid to any payee other than the Veteran.

VA mental health clinic notes show the Veteran's wife called in January 2007 to state she would try to bring in the Veteran for treatment; he had not been taking his medications and was currently drinking alcohol and possibly using cocaine.  The Veteran was currently missing; the Veteran's wife stated she would try to have police bring him to the hospital for treatment.  

Later in January 2007 the Veteran declined to be enrolled in VA's substance abuse treatment program.  The clinician recorded a formal diagnosis of alcohol dependence and a long history of substance abuse including daily alcohol and cocaine binging.

In February 2007 the Veteran admitted to his VA primary care physician (PCP) that he had not been taking his medications, having missed every other day.  

Later in February 2007 the Veteran's wife called the VA emergency room to report the Veteran was acting in psychotic manner and threatening his family; the police were called but refused to transport the Veteran to the hospital even after speaking to the VA nurse on duty.  A subsequent note by the Veteran's VA psychiatrist states the Veteran asserted that he, not his wife, had called police because he suspected his wife of taking money from him.  The psychiatrist stated the discrepancy between the stories told by the Veteran and by his wife were so wide that there was no way  to ascertain the truth, but he informed the Veteran that in order to regain competency the treatment team had historically mandated urine drug screens that the Veteran had not completed.  It was unclear if paranoia was present because there was no way to determine if funds were being misused.  The Veteran did not exhibit mood or behavior that would indicate reason for involuntary commitment.

In March 2007, the Veteran was involuntarily committed for psychiatric treatment for suicidal and homicidal ideation.  The Veteran denied such behavior and accused his wife of using his money to support their daughter and her boyfriend.  The Veteran admitted to occasional alcohol use but denied cocaine use.  The psychiatrist stated the Veteran tended to minimize his problems and was a very poor historian.  Diagnosis was posttraumatic stress disorder, alcohol abuse and history of cocaine abuse, and possible bipolar disorder.  Of note, the Veteran continued to deny recent cocaine use until he was confronted with a positive urine drug screen, and then announced that because he wanted competency restored he would enroll in the substance abuse treatment program.

In April 2007 the Veteran was ejected from a group psychotherapy session by the attending psychiatrist for disruptive behavior.  The psychiatrist reiterated that factual discrepancies over the past three years were so great (complete disagreement over the Veteran spending money out of accounts versus his wife stealing his money) that there was no way to determine the facts.  The psychiatrist recommended a payee outside the family.

Later in April 2007 the Veteran's lab results showed a "very high" level of cocaine.

The Veteran filed the instant request to restore competency in April 2008.

In support of his request for restoration of competency the Veteran submitted a one-page Order issued by the Probate Court in Florence County, South Carolina on March 20, 2007.  The Order states that upon reading the report of two designated examiners (report not attached and examiners not identified) that the Veteran was not mentally ill, it was ordered that the petition/application (not attached) be dismissed and the Veteran be released from the mental facility in which he was currently being detained. (Review of the VA psychiatric records shows the Veteran had been involuntarily committed to McCloud Hospital for homicidal/suicidal ideation and was transferred from that facility to Dorn VA Medical Center on March 9, 2007, where he was treated for diagnosed posttraumatic stress disorder, substance abuse and possible bipolar disorder). 

The Veteran's wife called the VA mental health clinic in November 2008 to report that the Veteran was acting homicidal and suicidal and had just broken her nose; the Veteran was not taking his medications and the police refused to intervene.  During his next VA counseling session, however, the Veteran denied the incident.  The psychiatrist reiterated it was impossible to sort out what had actually happened at home.

A letter from the Veteran's wife, received in December 2008, asserts the Veteran was not taking his medication for bipolar disorder and was accordingly dysfunctional.  The Veteran spent all his money as soon as he got it, including the SSA disability; he would spend all his money and then try to borrow more.  

A VA mental health clinic note from the Veteran's VA psychiatrist in January 2009 shows the Veteran's anger issues appeared to be better with current drug regimen.  The Veteran minimized the violent episode that had occurred the previous November, stating things were more peaceful and quiet at home.  The Veteran asked again about restoration of competency, and the psychiatrist again explained the record indicated financial incompetency because of history of drugs and history of impulsive aggressive episodes, as well as one episode of submitting water instead of urine for a urine drug screening.  The Veteran denied current use of drugs or alcohol.

The Veteran had a VA psychiatric examination in July 2009, performed by a psychologist who did not have access to the Veteran's claims file.  The Veteran stated he had signed over management of his funds temporarily to his wife because of his mental and physical problems at the time; however, his physical problems had improved with treatment.  The Veteran acknowledged past history of alcohol and cocaine abuse but asserted he stopped drinking alcohol 3-4 years previously and stopped taking cocaine about 5 years previously; he denied current abuse of alcohol, drugs or prescription medications.  He also denied gambling issues.  The Veteran asserted he was able to complete his activities of daily living (ADLs) independently, to include managing his medications.  Mental status examination was completely normal.  The examiner stated an opinion that based on the Veteran's presentation and his report of history he is competent to manage his own funds, and she recommended he be allowed to do so.

In September 2009 the VA psychologist cited above reviewed the claims file and issued an addendum opinion that considered the documentation in the claims file in detail and asserted the Veteran had not been entirely forthcoming regarding the reasons for the original incompetency decision.  Based on review of the file, in particular notes from the Veteran's treating VA psychiatrist, the examiner reversed her previous determination (in July 2009) and determined the Veteran to be not competent to manage his own VA finances.  She stated this decision was based on the expertise of the Veteran's VA psychiatrist, who had been treating the Veteran for many years and was more familiar with the Veteran's treatment, particularly for posttraumatic stress disorder and substance abuse.  As the treating psychiatrist continued to indicate the Veteran was incompetent to manage his own VA finances, the examiner would concur with that professional opinion.  The Veteran's wife had been managing the finances, and this appeared to be an adequate arrangement for the Veteran.

The Veteran's wife submitted a letter to VA in September 2009 asserting the Veteran had not been truthful in his examination in July 2009.  The Veteran continued to drink and to use drugs, and when he spent his money, he demanded his wife give him the "bill money" or he would become very angry.

The Veteran presented to the VA mental health clinic in August 2010 for a follow-up visit and told the psychiatrist his wife had been spending too much money; he asked the psychiatrist to write a letter stating he was able to manage his own funds.  Mental status examination was unremarkable.  After the Veteran left the office, the Veteran's wife called and stated the Veteran was not compliant with medications and was drinking; she also asserted it was the Veteran, not herself, who was spending too much.  The psychiatrist diagnosed bipolar disorder and posttraumatic stress disorder.      

The Veteran testified before the Board in June 2011 that he had never had problems with his finances before his wife assumed control, but since she assumed control in 2004 he was now about $10,000.00 in debt.  Although the Veteran's wife had asserted to VA that he lost his car due to debts, in fact his car was damaged when he swerved to avoid hitting a deer in the road; he was not charged with driving under the influence or anything else.  The Veteran asserted the VA examiner made the correct decision in finding him competent in July 2009, before she became "distracted" by the claims file and issued a contrary opinion in September 2009.  The Veteran asserted that he was now on different medications than he was in 2004, and accordingly capable of handling his own finances.  The Veteran acknowledged that his attending VA psychiatrist of many years had not reversed his previous recommendation of incompetency; the Veteran had a new treating VA psychiatrist who had not yet made a determination of competency. 

The Veteran also testified that VA had recently removed the Veteran's wife as fiduciary at his request and appointed an agency called Senior Helpers to be the new fiduciary, but Senior Helpers continued to use his money to pay debts incurred by his wife in the past, for which the Veteran does not feel responsible.  Further, he testified the Senior Helpers charged an inordinate amount for its service.  The Veteran asserted he wanted to regain control of his own finances in order to address those debts and living expenses for which he is actually responsible.

In conjunction with his hearing the Veteran presented a May 2011 appointment by VA of Senior  Helpers to be his fiduciary, a May 2011 accounting by Senior Helpers of how his money was being allocated, and a May 2011 credit report by the Transunion agency essentially showing the Veteran to have good personal credit.

On review of the evidence above, the Board finds the Veteran is not competent to manage his own funds.  The Board particularly notes that competent and uncontroverted medical opinions, in the form of VA examination reports and outpatient treatment reports by attending mental health providers, clearly state an opinion that the Veteran is not competent.   The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

The Board further notes that the Veteran has been strenuous in his denunciation of his wife as fiduciary, to the point where even his attending mental health providers were unable to determine whom to believe.  However, VA has now appointed a third party fiduciary to replace his wife, so as a practical matter that objection has been resolved.  There remains no competent medical opinion reversing the previous determination of incompetency, so the continued requirement for a fiduciary - whether the Veteran's wife or a third party - continues to be indicated.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, his testimony before the Board and his statements to various medical providers.

The Veteran generally asserts in his lay evidence that he is capable of managing his own affairs.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Competency is a medical opinion, and as noted above the competent and uncontroverted medical evidence of record clearly demonstrates incompetency.

The Board acknowledges that where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency; see 38 C.F.R. § 3.353(d).  In this case, however, the preponderance of the evidence clearly weighs against competency, and the claim must be denied.


ORDER

The appeal on the issue of entitlement to service connection for diabetes mellitus is dismissed.

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

The Board having found the Veteran to be incompetent for VA purposes, the appeal on that issue is denied. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


